DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Claims 1-6, 8, 10-11, 17-18, 20-25, 29-33, 35-37 renumbered as 1-25 are allowed.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend claims 8 and 10-11 with the following:

8. (Currently Amended) The method of claim 6 [[7]], wherein at least one of the first message file and the second message file is transmitted to a plurality communication devices.

10. (Currently Amended) The method of claim 8 [[9]], wherein the first audio signal, the second audio signal and third audio signal are transcribed on the corresponding on-screen video during presentation at a recipient device.

11. (Currently Amended) The method of claim 4 effect on at least one portion of the first at least one image and/or the second at least one image.



REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance: 
 	Examiner has carefully considered independent claims 1, 20, 25 and 29
The prior art of record teaches a device having a user interface for capturing and sending media such as audio, video, or image, with a message application as taught by Yang (U.S. 20150350130).
The prior art of record teaches an image with audio conversation system and method as taught by Grossman (U.S. 20150095433).
 	The prior art of record teaches a system and method related to the processing of video and sensor data recorded by the video camera as taught by de Jong (U.S. 20180190323).
 	The prior art of record teaches a system and method for creating videos played on an audio track as taught by Leiberman (U.S. 20170236551).
 	The prior art of record teaches a method and an electronic device for generating a multiple point of view video as taught by Ying (U.S. 20150110467).
 	The prior art of record teaches a computing device relating to video content and specifically to creating customized versions of video content as taught by Patel (U.S. 20180025751).
 	The prior art of record teaches a TV system which enables the user to easily navigate among the linear channels and video on demand (VOD) assets as taught by O’Neill (U.S. Patent 10785526).
 	The prior art of record teaches a system and method for defining and transmitting a drawing stroke as taught by Aronoff (U.S. 20190018581).
 	The prior art of record teaches an electronic device which may encode the obtained image file into a format as taught by Kwon (U.S. 20190065046).
 	The prior art of record teaches a system and method for sending ephemeral content messages via a communications service as taught by Sarafa (U.S. Patent 11265413).

While the prior art of record may teach detecting video and audio signals and a microphone, the prior art of record does not fairly suggest or teach asynchronous short video communication platforms based on animated still images and audio, in specific combinations as recited in the claim language. Said specific combinations as recited in the claims, define the patentability of the claims over the prior art.
The dependent claims are allowed for similar reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171